Gary, P. J. The verdict of a jury on the question of negligence where, in a thronged street, the driver of a cab in endeavoring to get in toward the head of a line of teams waiting for the closing of a bridge, strikes a man in the back with one of the shafts of a cab, and injures him, is generally conclusive. Where there is no error in law and there is enough evidence to sustain the verdict, there is no escape from it on the ground merely that there is conflicting evidence. The judgment is affirmed. Judgment affirmed.